Opinion by
Head, J.,
The action was trespass to recover damages for personal injuries alleged to have been sustained by the plaintiffs by reason of the negligent operation of an automobile owned by the defendant and operated by her servant. The entire defense set up is practically a demurrer to the whole of the evidence. The complaint is there was no sufficient evidence to warrant a finding that the automobile was the. property of the defendant or was being operated by her servant. Necessarily the answer to such a contention must be found in the record itself. There is no question of law involved that would make a discussion of the case useful or profitable to anyone. We have carefully read the evidence and we reach the conclusion that it was quite sufficient in quantity *460to support the finding of the jury and was of rather a convincing character. Under these circumstances, it would be impossible for this court to say the learned trial judge should have withdrawn the case from the jury and directed a verdict for the defendant. We are all of opinion the case was properly tried. The assignments of error are overruled.
Judgment affirmed.